PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/166,925
Filing Date: 22 Oct 2018
Appellant(s): Hofman et al.



__________________
Chen Liang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Mosley United States Patent Application Publication US 2013/0331961.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961, as modified by De et al, United States Patent Application Publication US 2009/0150325.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961, as modified by of Kraft et al, United States Patent Application Publication US 2009/0265338.

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Mosley United States Patent Application Publication US 2013/0331961, as modified by Kathpal, United States Patent Application Publication US 2011/0010397.

Claims 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, as modified by De et al, United States Patent Application Publication US 2009/0150325.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, as modified by Moore et al, United States Patent Application Publication US 2003/0212527.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, additionally in further view of De et al, United States Patent Application Publication US 2009/0150325, as modified by Kraft et al, United States Patent Application Publication US 2009/0265338.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, as modified by as modified by Mulligen et al, United States Patent Application Publication US 2011/0179026.

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
A terminal disclaimer filed 06/07/21 has been approved. Therefore, the rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,146,756 in view of Rai Bhatti United States Patent Application Publication US 2014/0095562 have been withdrawn.

The amendments filed 6/07/21 and entered were sufficient to overcome the 35 USC 112(b) rejections of claims 9-11, 17 and 19. Therefore, the rejections of claims 9-11, 17 and 19 are withdrawn.


(3) Response to Argument
Appellant’s arguments filed 10/12/21 have been fully considered but they are not persuasive. 
iv. A. 1. Claim 1 (Starting on page 6)
Argument 1:
Appellant asserts, “Rai Bhatti and Mosley does not support a Section 103 rejection of claim 1 because the combined teachings of Rai Bhatti and Mosley fail to teach or suggest the foregoing features of claim 1. “ Specifically, Appellant states that Rai Bhatti in view of Mosley does not disclose “querying the database using the detected subject as one or more keywords” (page 10, last paragraph). Examiner respectfully disagrees. 
First, examiner would like to point out that there were no special definitions of the terms “database”, “query”, “subject” or “keyword”. Each term was interpreted with its ordinary and customary meaning (MPEP 2111.01 V. see flowchart). “Database” was interpreted as an organized collection of data stored and accessed electronically from a computer system. A “query” was interpreted as a request for data from a database. Lastly, “subject” was given its plain dictionary definition as ‘a person, place, or thing being discussed, described, or dealt with’, (Oxford Languages). Following, “keyword” was interpreted as a word used to perform a query of a database.
Appellant first asserts that Rai Bhatti does not disclose the claimed “detected subject”. To address the argument starting on page 10, Appellant maps Rai Bhatti’s “bracket” to a “detected subject”. Examiner respectfully disagrees with this mapping of the art to the claimed language and will elaborate the mapping presented on pages 19 and 20 of the final office action of 3/12/21. 
As shown in figures 2 and 3 of the Rai Bhatti reference, the sentence displayed is, “I can sell you a bracket that is 2 feet, 6 inches long and weighs 1 lb for 13$ US.” The sentence within this example ‘distance’, a ‘weight’ and a ‘monetary value’. Examiner mapped a “category of measurement”, such as a “distance”, as a subject within the final office action of 3/12/21 to the claim limitation of “subject”. Rai Bhatti uses the numerical representation recited within the string to detect the subject (Rai Bhatti, para [0037] and [0041], detects subject represented by determining the numerical representation’s “category of measurement”).
For the numerical representation of ‘2 feet 6 inches’, which includes a number (2 and 6) and an associated unit of measure (feet and inches). The numerical representation of “2 feet, 6 inches” denotes a value describing a subject, “distance”. 
Examiner would like to point out that the claim does not require the “subject” to be contained within the original content as a word or phrase recited as a string of content. A subject can be “in an original content” without explicitly reciting the subject. For instance, “2 feet 6 inches long” contains the subject of ‘distance’ because it is a description of a measured distance. 
The processor within Rai Bhatti uses a detected subject, such as distance, to retrieve the output re-expression of information from a database (Rai Bhatti, para [0020], processor accesses memory to retrieve results; Rai Bhatti, para [0037] and para [0041], finds numerical representation in string. Determines “category of measurement” based on string within content. A “category of measurement” represents a subject. Distance, temperature, weather and mass represent examples of subjects). As noted within the prior office action of 3/12/21, Rai Bhatti does not explicitly disclose, “querying the detected subject as one or more keywords”.
Appellant asserts that Mosley additionally fails to disclose “querying the detected subject as one or more keywords.” Examiner respectfully disagrees.  
Appellant first asserts that the Mosley does not disclose a subject (page 11, second paragraph). Examiner respectfully disagrees. Mosley discloses an ‘attribute type’, which is interpreted as a “subject”. The “attribute type” is described as “the category or nature of data related to monitoring and/or control 
Further, Mosley discloses a client, including a processor, sending a query as a request packet from a client to a remote database over a network (Mosley, para [0030], device queries exchange system (a remote database) for a conversion of data.  The exchange system, interpreted as a database, receives the request including numerical value, a unit of measure, and an attribute type). Sending a query including the attribute type within a request packet is interpreted as “querying” as claimed. After the client transmits the query to the database, the database uses the “attribute type” in combination with the “unit of measure” to access a pre-programmed unit conversion formula based on the query (Mosley, para [0043]). Therefore, the subject (attribute type) is used as a keyword. The database performs a calculation based on the accessed unit conversion formula and the client receives the result of the calculation, representing a retrieval of one or more perspectives from the client’s point of view (Mosley, para [0043]).
Examiner would like to additionally note that the method of claim 1 recites, “the method of claim 1 comprising:” The MPEP discloses, “transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps,” (MPEP 2111.03 (I)). The “retrieving one or more perspectives…” method step does not exclude performing a unit conversion calculation within the step following a query.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval using a detected subject of Rai Bhatti to include the querying of a database using a subject as a keyword based on the teachings of Mosley.  The motivation for retrieving the perspective from a separate database using a query and including a subject of the data within the query 

Argument 2:
Appellant asserts  that neither Rai Bhatti nor Mosley teach or suggest the limitation, “detecting a subject and a numerical representation in an original content, the numerical representation including a number with an associated unit of measurement, wherein the detected numerical representation denotes a value of the number with the associated unit of measurement describing the subject,”(page 12, last paragraph).  Examiner respectfully disagrees.
First examiner would like to note that there was no explicit definition for the claimed terms “detecting” and “subject”. Each term was interpreted with its ordinary and customary meaning (MPEP 2111.01 V. see flowchart). “Detecting” was given its plain dictionary definition as ‘to discover or determine the existence, presence, or fact of,’ (Merriam-Webster). “Subject” was given its plain dictionary definition as ‘a person, place, or thing being discussed, described, or dealt with’, (Oxford Languages). 
Rai Bhatti discloses detecting a unit or unit abbreviations recited in content (Rai Bhatti, para [0037]). As pointed to in the arguments, the sentence in figures 2 and 3 of the Rai Bhatti reference displayed is, “I can sell you a bracket that is 2 feet, 6 inches long and weighs 1 lb for 13$ US.” The sentence discusses several subjects: a ‘bracket’, a ‘distance’, a ‘weight’ and a ‘monetary value’. Rai Bhatti uses the numerical representation recited within the string to detect the subject (Rai Bhatti, para [0037] and [0041], detects subject represented by determining the numerical representation’s “category of measurement”). Examiner mapped a “category of measurement”, such as a “distance”, as a subject within the final office action of 3/12/21.

Examiner would like to additionally reiterate that the claim does not require the “subject” to be contained within the original content as a word or phrase recited within a string of content. A subject can be “in an original content” without explicitly reciting the string. For instance, “2 feet 6 inches long” contains the subject of ‘distance’ because it is a description of a measured distance.

iv. A. 2. Claim 10 (Starting on page 13)
Appellant discloses that Mulligen does not disclose the limitation of claim 10, “ranking the one or more perspectives based on the stored user selection in the database.” Examiner respectfully disagrees. 
Rai Bhatti discloses a retrieved result, a “perspective” as claimed, in the context of claim 1.
Mulligen discloses retrieving multiple results relevant to a query (Mulligen, para [0040], “retrieves relevant results with terms as input to a concept selector”). Additionally, Mulligen discloses a user selecting one of the multiple perspectives and saving the information as a “click” (Mulligen para [0048]). Following, Mulligen discloses using the click information, “costs per click recorded” as a concept assigned to weight a provided ranking (Mulligen, para [0048]). Mulligen discloses ranking based on weights (Mulligen, para [0040], “The ranking algorithm ranks the results based on the weights assigned to different concepts”).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval process of an item (perspective) as taught by Rai Bhatti in view of Mosley to include the ranking of retrieved items as taught by Mulligen. The motivation for doing so would have 
Appellant asserts that Mulligen’s paragraph [0040] states that the concepts are ranked based on the weights and not based on a stored user selection. However, Mulligen discloses a weighting algorithm within para [0048] that stores information based on user selection (click recorded).

iv. A. 3. Claim 11 (Starting on page 15)
Appellant asserts that neither Rai Bhatti nor Mosley nor Dymetman teach or suggest the limitation, “detecting a subject phrase and an associated numerical representation in the received original content, the numerical representation including a number and a unit of measure, wherein the numerical representation denotes a value associated with the subject phrase,”(page 12, last paragraph).  Examiner respectfully disagrees.
First examiner would like to note that there was no explicit definition for the claimed terms “detecting”, “subject”, and “phrase”. Each term was interpreted with its ordinary and customary meaning (MPEP 2111.01 V. see flowchart). “Detecting” was given its plain dictionary definition as ‘to discover or determine the existence, presence, or fact of,’ (Merriam-Webster). “Subject” was given its plain dictionary definition as ‘a person, place, or thing being discussed, described, or dealt with’, (Oxford Languages). “Phrase” was interpreted as “a word or group of words forming a syntactic constituent with a single grammatical function.”
Rai Bhatti discloses detecting a unit or unit abbreviations in content (Rai Bhatti, para [0037]) and finds the numerical representation “2 feet 6 inches”. The numerical representation would be mapped to ‘2 feet 6 inches’, which includes a number (2 and 6) and an associated unit of measure (feet and inches). Once the numerical representation is found as being recited within the string, “a category of measure” is 
Following, Rai Bhatti does not explicitly disclose that the subject detected is a “subject phrase”, therefore Dymetman was relied upon for teaching a “subject phrase”. Dymetman discloses detecting a “subject phrase” recited within the content (Dymetman, page 3, paragraph [0024-0029], creating a table of bi-phrases with specific identifiers represents detecting a subject phrase and a numerical representation. “Record temperature” represents a subject phrase). 
Appellant asserts that the subject phrase “record temperature” is not detected. However, Dymetman teaches detecting each word and phrase in the sentence to create a more accurate translation (Dymetman, para [0024-29], "une temperature record de 40.4 degres Celsius est observee a Paris,” to “a record temperature of 40.4 degrees Celsius is observed in Paris”). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the subject of Rai Bhatti to include a detection of a “subject phrase” based on the teachings of Dymetman.  The motivation for doing so would have been to use the context of the text to determine the units of measurement (Dymetman, para [0003]).

iv. A. 4. Claim 18 (Starting on page 17)
Appellant asserts the reasons discussed for claim 11 are relevant to claim 18 and does not provide additional arguments. See corresponding section iv. A.

iv. B. Claims 2-8, 12-16 and 20 (Starting on page 17)
No additional arguments regarding dependent claims 2-8, 12-16 and 20 were presented. See corresponding sections iv. A. 1, iv. A. 3, and iv. A. 4 with regards to independent claims 1, 11 and 18 and the corresponding cited references cited for the independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.